SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

613
CA 13-01771
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF THE ESTATE OF JOHN WAGNER,
DECEASED.
--------------------------------------------
CANANDAIGUA NATIONAL BANK AND TRUST COMPANY,
PETITIONER-RESPONDENT;
                                                     MEMORANDUM AND ORDER
SALLY BAUMANN, OBJECTANT-RESPONDENT;

COLIN DESROSIERS AND MICHELLE DESROSIERS,
OBJECTANTS-APPELLANTS.
(APPEAL NO. 1.)


LACY KATZEN LLP, ROCHESTER (RACHELLE H. NUHFER OF COUNSEL), FOR
OBJECTANTS-APPELLANTS.

LAW OFFICE OF HEIDI W. FEINBERG, ROCHESTER (HEIDI W. FEINBERG OF COUNSEL),
FOR PETITIONER-RESPONDENT.

WOODS OVIATT GILMAN LLP, ROCHESTER (RENÉ H. REIXACH OF COUNSEL), FOR
OBJECTANT-RESPONDENT.


     Appeal from an order of the Surrogate=s Court, Monroe County (Edmund
A. Calvaruso, S.), entered July 18, 2013. The order, among other things,
terminated a testamentary trust.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same Memorandum as in Matter of Wagner ([appeal No. 2] ___ AD3d ___
[Aug. 8, 2014]).




Entered:   August 8, 2014                         Frances E. Cafarell
                                                  Clerk of the Court